Title: Meeting of the Commissioners of the Sinking Fund, 16 January 1794
From: 
To: 


Philadelphia, January 16, 1794. “At a Meeting of Vice President & President of the Senate, the Secretary of State, the Secretary of the Treasury” it was resolved “That the two last dividends of Interest on the several species of Stock standing on the books of the Treasury to the credit of the Trustees of the Sinking Fund … be applied to the purchase of the public debt within the limits of the last resolution of the board, and … That Samuel Meredith, Treasurer, be the Agent, and Philadelphia the place of purchase.”
